Citation Nr: 0826863	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-06 735A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability.  

2. Entitlement to service connection for hepatitis C.  

3. Entitlement to a rating higher than 30 percent for post-
traumatic stress before May 1, 2003. 

4. Entitlement to an effective date earlier than May 1, 2003, 
for a 70 percent rating for post traumatic stress disorder.  

5. Entitlement to an effective date earlier than March 24, 
2003, for a total disability rating for compensation based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and Mr. J. E. 
ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1967 to December 1969 and from February 1972 to May 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in December 2002, in 
December 2003, and in January 2005 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In December 2006, the Board remanded the case to afford the 
veteran a hearing, which was held in August 2007 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

During the hearing and on the record, the veteran withdrew 
the claims of service connection for hearing loss and for 
tinnitus.  Also, the veteran clarified that he was not 
seeking a rating higher than 70 percent for post-traumatic 
stress disorder, but he was pursuing a rating higher than 30 
percent before the 70 percent rating was assigned.  

The claim of service connection for hepatitis C is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.




FINDINGS OF FACT

1. In a rating decision in July 2000, the RO denied the 
application to reopen the claim of service connection for 
back disability; after the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not timely file a substantive appeal, 
perfecting the appeal, and the rating decision became final 
by operation of law based on the evidence of record at the 
time. 

2. The additional evidence presented since the rating 
decision in July 2000 by the RO, denying application to 
reopen the claim of service connection for a back disability, 
is cumulative of evidence previously considered. 

3. As of May 20, 2002, the symptoms attributable to post-
traumatic stress disorder produced occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, under the 
General Rating Formula for Mental Disorders.  

4. As of May 20, 2002, the service-connected disabilities had 
a combined rating of 70 percent, which met the requisite 
minimum percentage requirements for a total disability rating 
for compensation due to individual unemployability and it was 
factually ascertainable that the veteran was unemployable as 
of January 6, 2003. 


CONCLUSIONS OF LAW

1. The rating decision in July 2000 by the RO, denying to 
reopen the claim of service connection for a back disability, 
became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2008).

2. The additional evidence received since the rating decision 
in July 2000 is not new and material, and the claim of 
service connection for a back disability is not reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 200); 38 C.F.R. 
§ 3.156 (2007).

3. The criteria for a 70 percent rating for post-traumatic 
stress disorder and for an effective date of May 20, 2002, 
have been met.  38 U.S.C.A. §§ 1155, 5110, (West 2002 & Supp. 
2008); 38 C.F.R. § 4.130, Diagnostic Code 9411; 38 C.F.R. 
§ 3.340 (2007).

4. The criteria for an effective date of January 6, 2003, for 
the grant of a total disability rating for compensation based 
on individual unemployability have been met.  38 U.S.C.A. §§ 
1155, 5110, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.400, 
4.16 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In light of the favorable disposition, that is, the granting 
of a 70 percent rating and an earlier effective date for a 70 
percent rating for post-traumatic stress and the granting of 
an earlier effective date for claim for a total rating, 
further discussion here of compliance with the VCAA is not 
necessary.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2002 and March 2006.  The notice 
included the type of evidence to reopen the claim of service 
connection for a back disability, namely, new and material 
evidence, pertaining to the reason the claim were previously 
denied, as well as the type of evidence needed to 
substantiate the underlying claim of service connection for a 
back disability.  The veteran was advised of the evidence 
necessary to substantiate his service connection claim for a 
back disability, specifically evidence showing a current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or 
authorize VA to obtain the records on his behalf.   The 
notice included the provisions for the effective date of the 
claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 


(identifying the document that satisfies VCAA notice); of 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and material 
evidence necessary to reopen a service connection claim 
element of new and material evidence) and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).  

To the extent that the VCAA notice pertaining to degree of 
disability came after the initial adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication, but as the claim is 
denied, no disability rating can be assigned as a matter of 
law and therefore there is no possibility of any prejudice to 
the veteran with respect to this limited VCAA timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

As for the application to reopen the claim of service 
connection for a back disability, under the duty to assist, a 
VA medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii), and that is not the case here. 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

In a decision, dated in July 2000, the RO denied to reopen 
the veteran's claim of service connection for a back 
disability because new and material evidence had not been 
submitted. 

The evidence of record at the time of the RO rating decision 
in July 2000 is summarized as follows.  

The service treatment records for the first period of 
enlistment show that in June 1968 on a request for X-rays it 
was noted that the veteran had fallen into a well.  The X-
rays revealed partial sacralization of the 5th left lumbar 
area.  On evaluation, the veteran complained of pain in the 
left costal area, and after a review of the X-rays, the 
impression was contusion.  On separation examination in 
December 1969, the veteran gave a history of back trouble and 
treatment for six weeks, which included the wearing of a back 
brace.  The examiner noted that the veteran had back trouble 
at age 18, and the evaluation of the spine was normal. 

After the first period of service on VA examination in 
January 1970, the veteran stated that he fell in a water well 
in Vietnam in June 1968, injuring his lower back, which 
subsided, and he had a recurrence of back pain in November 
1969, but no further problems.  No physical abnormality was 
found.  X-rays of the lumbar spine revealed no abnormality of 
the osseous or soft tissue structures.  And the diagnosis was 
lumbosacral strain by history. 

In a rating decision in March 1970, the RO, noting treatment 
in for lumbosacral strain in June 1968, denied service 
connection for residuals of a back injury as none was shown 
on VA examination. 

The service treatment records for the second period of 
enlistment show that on examination in March 1971 the veteran 
gave a history of back trouble. The examiner noted that the 
veteran had back trouble at age 18 with no recurrence , and 
the evaluation of the spine was normal.  In January 1973, the 
veteran was in a motor vehicle accident and he complained on 
pain in the lumbosacral area, and the impression was strained 
muscles.  On separation examination in September 1973, 
history included back trouble.  The examiner noted that the 
veteran used to have a back ache when sitting at work, and 
the evaluation of the spine was normal.  

After service, private medical records in January 1985 
document a history of back pain and a "slipped disc." 

On VA examination dated in May 1986, the veteran complained 
of back trouble with numbness in the lower extremities.  The 
diagnosis was degenerative arthritis of the lumbar spine, 
established by X-ray.  

In a rating decision in September 1986, the RO continued to 
deny service connection for a back disability.  On appeal to 
the Board, in decision in August 1987, the Board denied 
service connection for a back disability. 

VA records, dated from February 1999 to November 1999, 
document a history of a chronic back problems and herniated 
discs in the lumbar spine.  

Private medical records in December 1999 show that the 
veteran had nerve root irritation and disc herniation in the 
lumbar spine. 

In December 1999, a former service member stated that he saw 
the veteran fall in to a well in Vietnam and was treated. 

Application to Reopen

Although a prior unappealed decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the veteran's current application to reopen the claim was 
received in July 2002 the regulatory definition of "new and 
material evidence" currently in effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence, presented since the rating decision 
in July 2000 consists of the following exhibits:

Exhibit (1) consists of copies of VA records from April 2002 
to September 2004, documenting a back disability to include 
disc herniation by MRI in 2001; and on VA examination in 
March 2006, the diagnosis was degenerative disk disease, L3-
4, with chronic low back pain and lumbar radiculopathy.  This 
evidence is not new and material because it is cumulative, 
that is, supporting evidence of previously considered 
evidence.  And cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.

Exhibit (2) consists of a lay statement from a fellow 
serviceman, stating that the veteran fell into a well in 
Vietnam.  This evidence is not new and material because it is 
cumulative, that is, supporting evidence of previously 
considered evidence.  And cumulative evidence does not meet 
the regulatory definition of new and material evidence under 
38 C.F.R. § 3.156.

Exhibit (3) consists of the veteran's testimony and 
statements relating his current back disability to service.  
To the extent the veteran's testimony and statements are 
offered as evidence of a nexus between the current back 
disability and service, where, as here, there is a question 
of medical causation, not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  


As a lay person, the veteran is not qualified through 
education, training, and expertise to offer a medical 
diagnosis or an opinion on medical causation.  For this 
reason, the Board rejects the veteran's testimony and 
statements as competent evidence to reopen the claim.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the additional evidence is not new and material, the claim 
of service connection for a back disability is not reopened, 
the benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Claim for Increase for Post-Traumatic Stress Disorder 

An Earlier Effective Date for a 70 Percent Rating for 
Post-Traumatic Stress Disorder

An Earlier Effective Date for a Total Disability Rating for 
Compensation Based on Individual Unemployability 

Factual Background

The current claim for increase for post-traumatic stress 
disorder was date stamped by the RO on July 9, 2002, but the 
date on the document signed by the veteran was August 8, 
2002.  In August 2007, the veteran stated that the claim 
dates to August 2002.  As date stamp of July 9, 2002, appears 
to be in error, and based on the veteran's testimony, the 
Board finds that the claim was received on August 9, 2002, 
rather than on July 9, 2002.  

By rating decision in October 1987, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
rating of 10 percent.  In subsequent rating decisions by the 
RO in August 1990 and in May 1992, the 10 percent rating was 
continued.  On appeal of the rating decision in May 1992, in 
a decision in November 1996, the Board increased the rating 
to 30 percent.  

In a rating decision in January 1997, implementing the 
Board's decision, the RO assigned an effective in October 
1991.  In a rating decision in July 2000, the RO continued 
the 30 percent rating.  After the rating decisions in August 
1990 and in July 2000, the veteran was notified of his 
appellate rights, but he did not initiate an appeal of the 
August 1990 rating decision and he did not perfect his appeal 
of the rating decision in July 2000 and by operation of the 
law the rating decisions became final and remain so in the 
absence of clear and unmistakable error.  The Board's 
decision in November 1996 is also final in the absence of 
clear and unmistakable error. 

In a rating decision in January 2005, the RO increased the 
rating for to 70 percent, effective May 1, 2003 and granted a 
total disability rating for compensation based on individual 
unemployability, effective May 1, 2003, on the termination of 
a temporary and total rating for hospitalization in March and 
April 2003 for post-traumatic stress disorder.  In a rating 
decision in May 2006, the RO amended the effective date for 
the total disability rating to March 24, 2003, the day of 
admission to a VA hospital for treatment for post-traumatic 
stress disorder. 

The current claim for increase for post-traumatic stress 
disorder was received at the RO in August 2002 and the 
current claim for total disability rating for compensation 
based on individual unemployability was received at the RO in 
May 2003. 

Records of VA's Behavioral Health Center show that in May 20, 
2002, the veteran complained of nightmares, sleep 
disturbance, memory impairment, increasing irritability, loss 
of time at work, intrusive thoughts, startle response, 
hypervigilance, and social isolation.  Mental status 
examination showed the veteran was neatly groomed, oriented, 
speech was normal and he denied hallucinations.  The 
diagnosis was post-traumatic stress disorder and the Global 
Assessment of Functioning score (GAF) was 51.  The veteran 
was also seen in June and in July 2002 with no significant 
change. 



On VA examination in November 2002, the veteran complained of 
nightmares, sleep disturbance, depression, anger, 
irritability, frequent thoughts about the war, marital 
problems, social isolation, work problems because of 
absenteeism. It was noted that from May to July 2002 he was 
seen at a VA Behavioral Health Center but stopped because he 
could not deal with going back to work after a session, which 
were disturbing.  The overall clinical impression was 
moderate to moderately severe post-traumatic stress disorder 
and Global Assessment of Functioning (GAF) score was 50. 

On VA evaluation in December 2002, it was noted that the 
veteran was currently employed as a computer repairman. 

In a letter in March 2003, a VA psychotherapist reported that 
the veteran's post-traumatic stress disorder, resulted in 
anxiety and panic, particularly related to work.    

VA records show that in March and April 2003 the veteran was 
hospitalized for 25 days for treatment of post-traumatic 
stress disorder.  It was reported that on his last job he had 
continued problems with his boss and he had increased anxiety 
and anger to an almost incapacitating level and the veteran 
felt that was the reason he was laid off.  The veteran 
reported that he was having difficulty remembering the steps 
to fix computers and he had trouble learning the technology 
required on the job.  The diagnosis was severe post-traumatic 
stress disorder and the GAF score was 41. 

In May 2003, the veteran indicated he worked one day in 
February, and 7 days in March, the last day was March 17, 
2003.  

In reply to a request for employment information received in 
July 2003, the veteran's employer indicated the veteran last 
worked on January 6, 2003, because of back problems.  

Records of the Social Security Administration show that the 
veteran became too disabled to work on January 6, 2003.  



Legal Criteria

A Rating Higher than 30 Percent for Post-Traumatic Stress 
Disorder before 
May 1, 2003

Effective Date Earlier than May 1, 2003, for a 70 Percent 
Rating for Post-Traumatic Stress Disorder

A disability rating is based upon the average impairment of 
earning capacity as determined by VA's Schedule for Rating 
Disabilities.  Separate Diagnostic Codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Post-traumatic stress disorder is rated under Diagnostic Code 
9411 under the General Rating Formula for Mental Disorders.  
Also VA must consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).

The criteria for a 70 percent are: occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.



The Global Assessment of Function (GAF) score reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness. GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g. suicidal 
ideation or severe obsessional rituals), or any other serious 
impairment in social or occupational functioning.  

A GAF score in the range of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

The effective date of the award of an increase in 
compensation is either the date of claim or the dated 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule 
allows for the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
the claim was received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Analysis

A review of VA records from May 2002 to April 2003 show that 
the veteran had symptoms of nightmares, sleep disturbance, 
memory impairment, increasing irritability, loss of time at 
work, intrusive thoughts, startle response, hypervigilance, 
and social isolation.  In May 2002, the diagnosis was post-
traumatic stress disorder and the Global Assessment of 
Functioning score was 51.  The veteran was also seen in June 
and in July 2002 with no significant change. 

On VA examination in November 2002, the veteran complained of 
nightmares, sleep disturbance, depression, anger, 
irritability, frequent thoughts about the war, marital 
problems, social isolation, work problems because of 
absenteeism.  It was noted that from May to July 2002 he was 
seen at a VA Behavioral Health Center but stopped because he 
could not deal with going back to work after a session, which 
were disturbing.  

The overall clinical impression was moderate to moderately 
severe post-traumatic stress disorder and Global Assessment 
of Functioning (GAF) score was 50.  And in March and April 
2003, the veteran was hospitalized for 25 days for treatment 
of post-traumatic stress disorder. 

The GAF scores in the range of 50 to 51 were indicative of 
serious to moderate impairment in social or occupational 
functioning, which is further supported by evidence of 
employment difficulties and social isolation and marital 
problems.  Although many of the criteria characteristic of a 
70 percent rating are not apparent, the criteria in the 
rating schedule are not intended to constitute an exhaustive 
list, but rather serve as examples of the type and degree of 
the symptoms or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

In view of the foregoing, the Board finds that the degree of 
disability resulting from the veteran's post-traumatic stress 
disorder more nearly approximates the criteria for a 70 
percent rating, that is, occupational and social impairment 
with deficiencies in most area such as work and family 
relations, beginning May 20, 2002, on evaluation by VA's 
Behavioral Health Center.  There was no significant change in 
his symptoms from May 2002 to November 2002 and he was 
eventually hospitalized for 25 days three months later. 

The date of receipt of the veteran's claim for an increased 
rating for post-traumatic stress disorder was August 9, 2002.  
The effective date therefore is either the date of claim, 
August 9, 2002, or the dated entitlement arose, whichever is 
later.  Or the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
the claim was received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The record shows that it is factual ascertainable that an 
increase in disability began with the documentation of 
increased symptomatology on May 20, 2002, and that the 
symptoms remained without significant change to November 2002 
as evidenced by the report of VA examination, leading 
eventually to hospitalization in March 2003. 

Therefore as it is factually ascertainable that an increase 
in disability had occurred and the criteria for a 70 percent 
rating were met as of May 20, 2002, and as the claim for 
increase was received in August 2002 within one year of May 
20, 2002, the effective date for the claim for increase is 
May 20, 2002, under the exception to the general rule 
applicable to the effective date for a claim for increase. 38 
C.F.R. § 3.400(o)(2).

An Effective Date Earlier than March 23, 2003, for a Total 
Disability Rating for Compensation Based on Individual 
Unemployability 

The effective date of the award of an increase in 
compensation is either the date of claim or the dated 
entitlement arose, whichever is later.  The exception to the 
rule allows for the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred if the claim was received within 1 year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o). 

The record shows that the veteran filed the claim for a total 
disability rating for compensation based on individual 
unemployability that was received at the RO on May 15, 2003.  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, the disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.

In light of the favorable disposition awarding the veteran a 
70 percent rating effective May 20, 2002, the veteran met the 
requisite minimum percentage requirements for a total 
disability rating for compensation based on individual 
unemployability. 38 C.F.R. § 4.16(a).

The remaining question is whether the veteran was 
unemployable due to his service-connected disabilities.

The record shows that the veteran last worked on January 6, 
2003, although the employer reported that the veteran had 
back problems, the record also shows that was suffering 
serious occupational impairment due to post-traumatic stress 
disorder. 

Therefore as it is factually ascertainable that the veteran 
was unemployable due to post-traumatic stress disorder, and 
as the claim for the total rating was received in May 2003 
within one year of January 6, 2003, the effective date for 
the claim for the claim for a total rating is January 6, 
2003, under the exception to the general rule applicable to 
the effective date for a claim for increase.  38 C.F.R. 
§ 3.400(o)(2).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for a back disability is not 
reopened and the appeal is denied.  

A rating of 70 percent for post-traumatic stress disorder, 
effective date of May 20, 2002, is granted, subject to the 
law and regulations, governing the award of monetary 
benefits. 

An effective date of January 6, 2003, for a total disability 
rating for compensation based on individual unemployability 
is granted, subject to the law and regulations, governing the 
award of monetary benefits.




REMAND

The service treatment records show that on entrance 
examination for the first period of service the veteran had a 
tattoo on his left arm.  The service treatment records for 
the second period of service show that the veteran used 
heroin intravenously and he had needle tracks on his arm. 

After service, there was a history of drug use up to 1980 and 
chemical dependency, requiring detoxification in 1985, when 
tattoos were present.  VA records show that in July 2003 
chronic hepatitis C was noted.  On VA examination in 
September 2003, the VA examiner concluded that it is at least 
as likely as not that the veteran acquired hepatitis C in the 
military service, however the examiner did not identify the 
etiology. 

In light of the above, further evidentiary development is 
needed under the duty to assist.  Accordingly, the case is 
REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by a physician, who is 
specialist in infectious diseases to 
determine whether it is at least as likely 
as not that current hepatitis C is related 
to either IV drug use during service in 
1973, which is documented, or exposure to 
combat casualties in 1968 or 1969. 

In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance that following 
hospitalization for drug abuse in 
July 1973, resolving anicteric 
hepatitis was noted in August 1973.  



Also the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and against 
the conclusion is so evenly divided 
that it is as medically sound to find 
in favor of causation as it is to 
find against causation.  

2. After the above is completed, 
adjudicate the claim.  If any benefit 
sought remains denied, provide the veteran 
a supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


